723 S.E.2d 538 (2012)
STATE of North Carolina
v.
Robert Lee Adams REAVES.
No. 477P11.
Supreme Court of North Carolina.
March 8, 2012.
Anne Gomez, Assistant Appellate Defender, for Reaves, Robert Lee Adams.
Daniel O'Brien, Assistant Attorney General, for State of N.C.
C. Colon Willoughby, Jr., District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed on the 7th of November 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of March 2012."